



catalentlogov02copy03a12.jpg [catalentlogov02copy03a12.jpg]
14 Schoolhouse Road
Somerset, New Jersey 08873
catalent.com
+ 1 888 SOLUTION (76588466)    




January 31, 2018




Wetteny Joseph
17 Candace Lane
Chatham, NJ 07928
USA


Dear Wetteny:


Congratulations on your promotion to Senior Vice President, Chief Financial
Officer (SVP CFO). This letter amends and restates previous offer letters and is
effective February 6, 2018.


The following is important information about your new position, benefits and
rewards. I encourage you to review all materials thoroughly and contact me with
questions.


1. Position: Your position is SVP CFO, reporting directly to John Chiminski,
President and CEO, Catalent Pharma Solutions. As SVP CFO, you are also a member
of Catalent's Executive Leadership Team.


Pay: Your annualized base pay is $475,000. and paid bi-weekly. As a member of
our executive leadership team, your salary will be reviewed annually and
adjusted if required based on market data.


2. Performance: Your performance reviews follow the standard annual review
calendar for Catalent. Annual Goal and Objectives will be set and amended by the
CEO as appropriate.


3. Rewards: Catalent is pleased to offer a comprehensive, competitive
compensation program that rewards talented employees for their performance.


a. You will continue to be eligible for participation in our short-term
incentive plan, "Management Incentive Plan" (MIP). Your annual target incentive
has increased to $360,000 effective with the effective date of this letter. Your
actual MIP dollar value target will be reviewed annually and adjusted in the
sole discretion of the Company following a review of market data. Actual annual
bonus payments are determined based upon the achievement of specific financial
and management agenda objectives and your achievement of your personal goals and
objectives. For FY2018, your MIP will be prorated based on the number of days in
FY18 at your previous annual MIP target of $288,750 and the number of days at
your new MIP target of $360,000.


b. You will continue to be eligible for participation in our Long-Term Incentive
Plan (LTIP). Your target LTIP grant value will be $665,000. Your new LTIP target
will be effective with the FY19-FY21 LTIP award scheduled to be granted in July
2018. Components of the award are proportionately 50% performance share units
(PSUs), 30% stock options and 20% restricted stock units (RSUs), all to be
granted in accordance with Catalent's normal practices for LTlP awards to
Executive Leadership Team members, which includes your execution of agreements
with respect to each grant. Your LTIP annual grant value as well as the
component mix will be reviewed annually and adjusted in the sole discretion of
the Company following a review of market data.


4. Severance: Your original separate severance agreement letter that provides
you severance equal to your annual base salary and target annual MIP will
continue, subject to the terms and conditions of the severance agreement.


5. Paid Time Off: You remain eligible for our seven (7) paid company holidays
(New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
the day following, and Christmas Day). You are also eligible to receive up to 31
days of Paid Time Off (PTO) each calendar year. PTO includes vacation, sick and
personal days, all of which need to be used during the calendar year as we do
not permit carry over, unless required by the laws of the place where you are
based.







--------------------------------------------------------------------------------





6. Terms: Notwithstanding anything to the contrary in this offer letter,
employment with Catalent is not for any definite period and is terminable, with
or without notice, at the will of either you or the Company at any time for any
reason. There shall be no contract, express or implied, of employment.


7. Confidentiality: In accepting this offer, you reaffirm your commitment and
understanding that you continue to be bound by the Confidentiality and
Non-Compete terms set out in previous LTlP grants made to you.


8. Ethics: As a company founded on a core set of values, we expect you to
continue to abide by and certify, as may be requested from time to time, your
continued compliance with our Standards of Business Conduct.


Your agreement to the terms of this letter supersedes any other oral or written
agreement or understanding you
have with the Company (including any prior offer letter with the Company or any
predecessor entity) regarding your eligibility for rewards and benefits.


Please sign below to indicate your agreement to the terms of this letter.


If you have any questions, please feel free to call me at 732-537-6147 or Steven
Fasman at 732-537-5958.


Sincerely yours,




/s/ John Chiminski
John Chiminski
President and Chief Executive Officer
Catalent Pharma Solutions, LLC


Enclosures
Copies:    Steven Fasman
    Lance Miyamoto


I accept employment on the terms offered above:


/s/ Wetteny Joseph
 
February 1, 2018
Wetteny Joseph
 
Date










